UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 9, 2006
                             Decided March 13, 2006

                                      Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3908

UNITED STATES OF AMERICA,                    Appeal from the United States District
         Plaintiff-Appellee,                 Court for the Central District of Illinois

      v.                                     No. 99-10065-001

ROBERT M. COTTON,                            Michael M. Mihm,
          Defendant-Appellant.               Judge.

                                    ORDER

       The district court revoked Robert Cotton’s supervised release and ordered
him to serve a prison term of 21 months after finding that he violated the conditions
of his release on multiple occasions. Cotton filed a notice of appeal, but his
appointed counsel now moves to withdraw under Anders v. California, 386 U.S. 738
(1967), because he cannot find a nonfrivolous basis for appeal. We invited Cotton to
respond to counsel’s submission, see Cir. R. 51(b), but he has not done so. We thus
review only the potential issues identified in counsel’s facially adequate brief.
United States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997) (per curiam).

       In 1999 Cotton pleaded guilty to possessing cocaine base with intent to
distribute, see 21 U.S.C. § 841(a)(1), and was sentenced to 96 months’ imprisonment
and an eight-year term of supervised release. His prison sentence was later
No. 05-3908                                                                     Page 2

reduced to 72 months under Federal Rule of Criminal Procedure 35, and in
December 2004 he began serving his term of supervised release. In August 2005
the government petitioned the district court to revoke Cotton’s supervised release
based upon his (1) alleged possession and use of cocaine as evidenced by a positive
urinalysis, (2) failure to complete substance-abuse treatment, (3) admission to his
probation officer that his girlfriend was using cocaine at his residence, and
(4) violation of his home confinement by leaving his residence without reporting to
work, as he was required to do. The district court found that the government had
met its burden as to each alleged violation, revoked Cotton’s supervised release, and
ordered him reimprisoned for 21 months (plus 39 days of unserved home
confinement from a previous violation) to be followed by three more years of
supervised release.

       Counsel first considers arguing that the district court abused its discretion in
revoking Cotton’s supervised release. See United States v. Young, 41 F.3d 1184,
1186 (7th Cir. 1994) (noting that revocation of supervised release is reviewed for
abuse of discretion). To revoke a term of supervised release a district court must
find by a preponderance of the evidence that a defendant violated a condition of his
release. See 18 U.S.C. § 3583(e)(3); United States v. Trotter, 270 F.3d 1150, 1153
(7th Cir. 2001). Here, the district court relied on a urinalysis, the discharge
summary from Cotton’s treatment center, and statements from Cotton and his
probation officer to find that a preponderance of the evidence supported that Cotton
had committed another crime (possession and use of cocaine), failed to complete a
substance-abuse treatment plan, associated with others involved in criminal
activity, and violated the rules of his home confinement. The only violation Cotton
attempted to challenge was the allegation of drug use, but he did not contest the
results of the urinalysis and merely suggested implausible explanations for why the
cocaine was present in his urine. Because a court may infer possession from
positive urine samples, Trotter, 270 F.3d at 1154, and Cotton did not dispute the
other three violations, we agree that a challenge to the revocation would be
frivolous.

       Counsel next considers arguing that Cotton’s term of imprisonment is
unreasonable in light of the advisory guidelines. But counsel has not been able to
identify anything in the record on which to base an argument that the term is
unreasonable, and because the 21-month term is within the recommended
sentencing range for his violation and criminal history category in the Revocation
Table, see U.S.S.G. § 7B1.4(a), we agree that any reasonableness challenge would be
frivolous.

      The motion to withdraw is GRANTED and the appeal is DISMISSED.